DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 02/18/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,761,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a first lens…and a focal length in a range of 6.0 to 8.0 mm” renders claims 1-19 as broadened and obvious variants of claims 1-19 of U.S. Patent No. 10,761,299.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,444,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a second lens…an object-side surface and an image-side surface of the second lens are convex in a paraxial region” renders claims 1-19 as broadened and obvious variants of claims 1-18 of U.S. Patent No. 10,444,469.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 9,766,433; already of record).
With respect to claim 1, Chen discloses the claimed invention of an optical imaging system (as noted for example in Figure 1, in Table 1 in column 10; and/or Figure 5, Table 5 in column 17), comprising: a first lens (110 or 310) comprising a positive refractive power; a second lens (120 or 320) comprising a positive refractive power; a third lens (130 or 330) comprising a negative refractive power, an object-side surface of the third lens (130 or 330) being convex; a fourth lens (140 or 340) comprising a positive refractive power; a fifth lens (150 or 350) comprising a negative refractive power; a sixth lens (160 or 360) comprising a negative refractive power; and a seventh lens (170 or 370) comprising a negative refractive power and comprising an inflection point formed on an image-side surface thereof, wherein the first to seventh lenses (110-170 or 310-370) are sequentially disposed from an object side toward an imaging plane.
claim 2, the optical imaging system of claim 1, wherein an object-side surface of the first lens (110 or 310) is convex, and an image-side surface of the first lens (110 or 310) is concave. Please note in Figures 1 and/or 5.
With respect to claim 3, the optical imaging system of claim 1, wherein an object-side surface and an image-side surface of the second lens (120 or 320) are convex. Please note in Figures 1 and/or 5.
With respect to claim 4, the optical imaging system of claim 1, wherein an image-side surface of the third lens (130 or 330) is concave. Please note in Figures 1 and/or 5.
With respect to claim 5, the optical imaging system of claim 1, wherein an object-side surface and an image-side surface of the fourth lens (140 or 340) are convex. Please note in Figures 1 and/or 5.
With respect to claim 6, the optical imaging system of claim 1, wherein an object-side surface of the fifth lens (150 or 350) is concave, and an image-side surface of the fifth lens (150 or 350) is convex. Please note in Figures 1 and/or 5.
With respect to claim 8, the optical imaging system of claim 1, wherein an object-side surface of the seventh lens (170) is convex, and an image-side surface of the seventh lens (170) is concave. Please note in Figures 1, in Table 1 in column 10.
With respect to claim 9, the optical imaging system of claim 1, wherein 0 < fl/f < 2.0, in which f is an overall focal length of the optical imaging system and fl is a focal length of the first lens (310). As noted in Chen for example in Figure 5, and data table, i.e. Table 5, in column 17, wherein a value for f1/f=1.08, which is greater than 0 and less than 2.0.

claim 10, the optical imaging system of claim 1, wherein 0 < f2/f < 1.5, in which f is an overall focal length of the optical imaging system and f2 is a focal length of the second lens (110). As noted in Chen for example in Figure 1, and data table, i.e. Table 1, in column 10, wherein a value for f2/f=1.35, which is greater than 0 and less than 1.5.
With respect to claim 11, the optical imaging system of claim 1, wherein -3.0 < f3/f < -1.0, in which f is an overall focal length of the optical imaging system and f3 is a focal length of the third lens (130 or 330). As noted in Chen for example in Figure 1 and Figure 5, and data tables, i.e. Table 1 in column 10 and in Table 5, in column 17, wherein a value for -1.9 or -1.95, respectively between Tables 1 and 5, which are both greater than -3.0 and less than -1.0.
With respect to claim 13, the optical imaging system of claim 1, wherein 1.3 < fl /f2, in which f 1 is a focal length of the first lens (110) and f2 is a focal length of the second lens (120). As noted in Chen for example in Figure 1, and data table, i.e. Table 1, in column 10, wherein a value for f 1 /f2=2.08, which is greater than 1.3.
With respect to claim 14, the optical imaging system of claim 1, wherein -2.0 < f2/f3 < 0, in which f2 is a focal length of the second lens (120) and f3 is a focal length of the third lens (130). As noted in Chen for example in Figure 1, and data table, i.e. Table 1, in column 10, wherein a value for f2/f3=-0.7, which is less than 0.
With respect to claim 15, the optical imaging system of claim 1, wherein rl 1 l/f <0, in which is an overall focal length of the optical imaging system and rl 1 is a radius of curvature of an image-side surface of the fifth lens (150). As noted in Chen for example in Figure 1, and data table, i.e. Table 1, in column 10, wherein a value for -0.29, which is less than 0.

claim 16, he optical imaging system of claim 1, wherein the first to seventh lenses (110-170) are spaced apart from each other at predetermined gaps or distances therebetween. Please note for example in Figures 1 and 5.
With respect to claim 17, the optical imaging system of claim 1, wherein the first to seventh (110-170) lenses are spaced apart from each other at predetermined gaps or distances therebetween. Please note for example in Figures 1 and 5.
With respect to claim 18, the optical imaging system of claim 1, wherein f5/f < 0, f6/f < 0, and f7/f < 0, of which f is an overall focal length of the optical imaging system, f5 is a focal length of the fifth lens (150), f6 is a focal length of the sixth lens (160), and f7 is a focal length of the seventh lens (170). As noted in Chen for example in Figure 1, and data table, i.e. Table 1, in column 10, wherein a value for f5, f6 and f7 are all negative, which makes all of these conditions met.
With respect to claim 19, the optical imaging system of claim 1, wherein OAL/f <1.4, BFL/f < 0.4, D12/f < 0.1, and 0.2 < r7/f < 1.5, of which f is an overall focal length of the optical imaging system, OAL is a distance from the object-side surface of the first lens (110) to the imaging plane, BFL is a distance from the image-side surface of the seventh lens to the imaging plane, D12 is a distance from an image-side surface of the first lens (110) to an object-side surface of the second lens (120), and r7 is a radius of curvature of an image-side surface of the third lens (130). As noted in Chen for example in Figure 1, and data table, i.e. Table 1, in column 10, wherein a value for OAL/f=1.3; BFL/f=0.2, D12/f=0.01; and r7/f=0.35, wherein all values meet the conditional statements.
Allowable Subject Matter
Claims 7 and 12 are objected as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejections set forth in this Office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding claim 7, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make an object-side surface of the sixth lens is convex, and an image-side surface of the sixth lens is concave so as to provide an optical imaging system with high resolution.
Regarding claim 12, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make 3.0 < |f4/f|, in which f is an overall focal length of the optical imaging system and f4 is a focal length of the fourth lens so as to provide an optical imaging system with high resolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/06/2022